                                  1

                                  2 Amanda Harber, AK #1011119
                                    Attorney for the Plaintiff
                                  3
                                    49th State Law LLC
                                  4 PO Box 661
                                    Soldotna, AK 99669
                                  5 Tel: (907) 420-4290
                                    Fax: (907) 308-6685
                                  6 Email: amanda@49thstatelaw.com

                                  7
                                                                    UNITED STATES DISTRICT COURT
                                  8                                      DISTRICT OF ALASKA
                                                                        ANCHORAGE DIVISION
                                  9

                                 10
                                       CHRISTOPHER JOEL WRIGHT and
                                 11    CYNTHIA ELAINE WRIGHT, as Co-
                                       Personal Representatives of the Estate of
                                 12    KIRSTIN NICOLE WRIGHT, deceased
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com




                                                      Plaintiffs,
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290
     49th State Law LLC




                                 14
                                              vs.
                                                                                   CASE NO.: 3:21-cv-00049
                                 15
                                       HELEN KNOPP, as Personal
                                 16    Representative of the ESTATE OF GARY        PLAINTIFFS’ AMENDED COMPLAINT
                                       KNOPP, deceased; HELEN KNOPP,               FOR DAMAGES AND DEMAND FOR
                                 17    individually and d/b/a G & H                JURY TRIAL
                                 18    CONSTRUCTION; HIGH ADVENTURE
                                       AIR CHARTER GUIDES AND
                                 19    OUTFITTERS, INC.; SOLDOTNA
                                       AIRCRAFT & EQUIPMENT LEASING,
                                 20    LLC; CINDY LYNN RAINEY-BELL as
                                       Personal Representative of the ESTATE OF
                                 21    GREGORY BELL,
                                 22                   Defendants.
                                 23

                                 24                                     AMENDED COMPLAINT

                                 25          Plaintiffs CHRISTOPHER JOEL WRIGHT and CYNTHIA ELAINE WRIGHT, as Co-

                                 26 Personal Representatives of the Estate of KIRSTIN NICOLE WRIGHT, deceased by and through

                                 27
                                      their attorneys, RAPOPORT WEISBERG & SIMS, P.C., the HODGE & LANGLEY LAW FIRM, and 49TH
                                 28
                                      STATE LAW, LLC complain against Defendants, HELEN KNOPP, as Personal Representative of


                                      Amended Complaint        Page 1 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 1 of 21
                                  1

                                  2 the ESTATE OF GARY KNOPP, deceased; HELEN KNOPP, Individually and d/b/a G & H

                                  3
                                      CONSTRUCTION; HIGH ADVENTURE AIR CHARTER GUIDES AND OUTFITTERS,
                                  4
                                      INC.; SOLDOTNA AIRCRAFT & EQUIPMENT LEASING, LLC; and CINDY LYNN
                                  5
                                      RAINEY-BELL as Personal Representative of the ESTATE OF GREGORY BELL, and state as
                                  6

                                  7
                                      follows:

                                  8                                          INTRODUCTION

                                  9          1.      This lawsuit arises out of the tragic Kenai Peninsula mid-air collision that took
                                 10 place approximately 1,175 feet above Soldotna, Alaska on July 31, 2020 in which a Piper PA-12

                                 11
                                      Super Cruiser piloted by Alaska state legislator Gary Knopp, with no other occupants and a de
                                 12
                                      Havilland DHC-2 Beaver piloted by Gregory Bell and occupied by 5 passengers, collided. All
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                      seven individuals perished as a result of the mid-air collision, including Plaintiffs’ decedent, 23
     49th State Law LLC




                                 14

                                 15 year-old KIRSTIN NICOLE WRIGHT.

                                 16                               SUBJECT MATTER JURISDICTION

                                 17          2.      Plaintiffs CHRISTOPHER JOEL WRIGHT and CYNTHIA ELAINE WRIGHT,
                                 18
                                      as Co-Personal Representatives of the Estate of KIRSTIN NICOLE WRIGHT, deceased, are
                                 19
                                      now and were at the time of the crash citizens of South Carolina. Plaintiffs’ decedent, KIRSTIN
                                 20
                                      NICOLE WRIGHT, was at the time of her death a citizen of South Carolina.
                                 21
                                             3.      Defendant HELEN KNOPP, as Personal Representative of the ESTATE OF
                                 22

                                 23 GARY KNOPP, is a citizen of Alaska. Decedent Gary Knopp was at all relevant times a citizen

                                 24 of Alaska.

                                 25          4.      Defendant HELEN KNOPP is a citizen of Alaska.
                                 26
                                             5.      Defendant     HIGH      ADVENTURE         AIR     CHARTER        GUIDES       AND
                                 27
                                      OUTFITTERS, INC. is an Alaska corporation with its principal place of business in Alaska.
                                 28



                                      Amended Complaint        Page 2 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 2 of 21
                                  1

                                  2           6.      Defendant SOLDOTNA AIRCRAFT & EQUIPMENT LEASING, LLC is an
                                  3
                                      Alaska limited liability company. Its members are Sandra Bell, a citizen of Alaska; Mark Bell, a
                                  4
                                      citizen of Alaska; and the Estate of Gregory Bell, an estate organized in the State Courts of Alaska
                                  5
                                      and administered by Cindy Lynn Rainey-Bell as personal representative, a citizen of Alaska. The
                                  6

                                  7
                                      Estate’s decedent was at the time of his death a citizen of Alaska.

                                  8           7.      Defendant CINDY LYNN RAINEY-BELL, as Personal Representative of the

                                  9 ESTATE OF GREGORY BELL, is a citizen of Alaska. Decedent Gregory Bell was at the time

                                 10 of his death a citizen of Alaska.

                                 11
                                              8.      The amount in controversy, exclusive of interest and costs, exceeds $75,000.
                                 12
                                              9.      This court has subject matter jurisdiction over this action under 28 U.S.C. § 1332.
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                                                      IN PERSONAM JURISDICTION
     49th State Law LLC




                                 14

                                 15           10.     The defendants, and each of them, are citizens of and engage in substantial

                                 16 activities within Alaska and committed tortious acts and/or omissions in Alaska.

                                 17           11.     A substantial part of the events and/or omissions giving rise to the mid-air
                                 18
                                      collision occurred in this district.
                                 19
                                              12.     This court has personal jurisdiction over the defendants pursuant to Alaska Stat.
                                 20
                                      § 09.05.015 subparagraphs (a)(1), (a)(3), (a)(7), (a)(10), and (b)(4).
                                 21
                                                                         GENERAL ALLEGATIONS
                                 22

                                 23           13.     At all material times, Gary Knopp and his wife Helen Knopp owned, controlled,

                                 24 maintained, and operated a certain Piper PA-12 aircraft (N2587M).

                                 25           14.     At all material times, Gary Knopp and his wife Helen Knopp owned and operated
                                 26
                                      a for profit business doing business under the name “G & H Construction”, performing general
                                 27
                                      contractor work throughout the Kenai Peninsula and elsewhere.
                                 28



                                      Amended Complaint        Page 3 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 3 of 21
                                  1

                                  2          15.     At all material times, Gary Knopp and his wife Helen Knopp utilized the Piper
                                  3
                                      PA-12 for business operations of G & H Construction.
                                  4
                                             16.     In March 2012, the FAA received an eye evaluation report from Gary Knopp’s
                                  5
                                      ophthalmologist. In this report, the ophthalmologist noted that Gary Knopp had medically
                                  6

                                  7
                                      controlled open-angle glaucoma with visual field loss in both eyes and required ophthalmology

                                  8 follow up every 4 months.

                                  9          17.     Based on this, in June of 2012, Gary Knopp’s FAA medical flight certification
                                 10 was denied because of eyesight and vision problems.

                                 11
                                             18.     Gary Knopp appealed the denial of his medical certificate and on an appeal, the
                                 12
                                      denial was affirmed in July of 2012.
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                             19.     Thereafter, Gary Knopp never obtained an FAA medical certificate.
     49th State Law LLC




                                 14

                                 15          20.     Despite the medical recommendation in March of 2012 that Gary Knopp see an

                                 16 ophthalmologist every 4 months, he did not follow that advice. The next and last time he ever

                                 17 saw an ophthalmologist was in June 2014. At that visit, his (confrontation) visual fields were

                                 18
                                      abnormal inferiorly in the right and left eyes. He had an artificial lens in place in the right eye,
                                 19
                                      and age-related changes in the left eye.
                                 20
                                             21.     Gary Knopp’s most recent visual field testing took place on October 1, 2019.
                                 21
                                      Similar to previous tests, results showed significant visual field deficits in both eyes, right worse
                                 22

                                 23 than left. As reported by the NTSB:

                                 24          The right eye test was a good-quality test. It showed significant deficits across
                                             nearly the entire tested field when compared to age-matched normal subjects. For
                                 25          almost the entire inferior portion of the tested field, even the brightest available
                                             stimulus was not seen. There were small areas of relatively better (but still unlikely
                                 26
                                             normal) performance near the center of the tested field just above the horizontal
                                 27          midline, and at the superonasal edge of the tested field. The left eye test was also a
                                             good-quality test. It showed significant deficits across most of the inferior tested
                                 28          field, and in a portion of the superior tested field. Inferior field deficits were worse



                                      Amended Complaint        Page 4 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 4 of 21
                                  1

                                  2           nasally; even the brightest available stimulus was not seen for the entire inferonasal
                                              quadrant of the tested field.
                                  3

                                  4           22.    Gary Knopp’s most recent optometry visit was in May 2020. The optometrist

                                  5 noted a diagnosis of severe open-angle glaucoma, right greater than left, and a plan for Gary

                                  6 Knopp to be referred back to his ophthalmologist for re-evaluation and possible repeat laser

                                  7
                                      surgery or other procedure, with another optometry visit to be scheduled in 4-6 months.
                                  8
                                              23.    As of July 31, 2020, Gary Knopp did not have a properly issued FAA medical
                                  9
                                      certificate.
                                 10

                                 11
                                              24.    As reported by the NTSB, post-mortem toxicological testing was performed by

                                 12 the FAA Forensic Sciences Laboratory, which detected ethanol in Gary Knopp’s body.
PO Box 661, Soldotna, AK 99669




                                 13           25.    At all material times, defendant HIGH ADVENTURE AIR CHARTER GUIDES
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290
     49th State Law LLC




                                 14 AND OUTFITTERS, INC. was an FAA registered Part 135 commercial operator and common

                                 15
                                      carrier, providing on-demand charter operations with its fleet of leased aircraft, including a
                                 16
                                      certain de Havilland DHC-2 Beaver (N4982U) and as such, owed the highest duty of care to
                                 17
                                      passengers aboard its aircraft.
                                 18

                                 19           26.    At all material times, defendant SOLDOTNA AIRCRAFT & EQUIPMENT

                                 20 LEASING, LLC owned the de Havilland DHC-2 Beaver (N4982U).

                                 21           27.    At all material times, defendant SOLDOTNA AIRCRAFT & EQUIPMENT
                                 22
                                      LEASING, LLC, through its managers, members, agents, and employees, maintained certain
                                 23
                                      operational control over the de Havilland DHC-2 Beaver (N4982U) utilized by defendant HIGH
                                 24
                                      ADVENTURE AIR CHARTER GUIDES AND OUTFITTERS, INC. for Part 135 operations.
                                 25
                                              28.    At all materials times, defendant HIGH ADVENTURE AIR CHARTER GUIDES
                                 26

                                 27 AND OUTFITTERS, INC. and defendant SOLDOTNA AIRCRAFT & EQUIPMENT

                                 28



                                      Amended Complaint        Page 5 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 5 of 21
                                  1

                                  2 LEASING, LLC functioned as alter-egos of each other, with common ownership, common

                                  3
                                      management and operations, interrelation of operations, and common staff.
                                  4
                                             29.     At all material times, Gary Knopp was acting as an agent, employee, and/or
                                  5
                                      servant of G & H Construction, operating the Piper PA-12 within the scope of his agency on
                                  6

                                  7
                                      behalf of G & H Construction.

                                  8          30.     At all times during the subject flight, Gary Knopp was piloting and navigating the

                                  9 Piper PA-12, and was in charge of safely operating the subject flight.

                                 10          31.     At all material times, Gregory Bell was acting as an agent, employee, and/or
                                 11
                                      servant of both HIGH ADVENTURE AIR CHARTER GUIDES AND OUTFITTERS, INC. and
                                 12
                                      SOLDOTNA AIRCRAFT & EQUIPMENT LEASING, LLC operating the de Havilland DHC-
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                      2 within the scope of his agency on behalf of both HIGH ADVENTURE AIR CHARTER
     49th State Law LLC




                                 14

                                 15 GUIDES AND OUTFITTERS, INC. and SOLDOTNA AIRCRAFT & EQUIPMENT

                                 16 LEASING, LLC.

                                 17          32.     At all times during subject flight Gregory Bell was piloting and navigating the de
                                 18
                                      Havilland DHC-2 Beaver, and under the Federal Aviation Regulations (FARs), was the Pilot-in-
                                 19
                                      Command, in charge of safely operating the subject flight, and as such, owed the highest duty of
                                 20
                                      care to passengers aboard his aircraft.
                                 21
                                             33.     As a Part 135 air carrier, HIGH ADVENTURE AIR CHARTER GUIDES AND
                                 22

                                 23 OUTFITTERS, INC., provided training, instruction, guidance and/or supervision to Gregory

                                 24 Bell, and wrote and/or approved instructions and warnings for the subject aircraft and its

                                 25 component parts and systems, including, but not limited to, its aircraft flight manual, aircraft

                                 26
                                      operating manual, pilot operating handbook, training manuals, instruments and equipment,
                                 27
                                      curriculum and/or procedures, including, but not limited to, training, procedures and operations
                                 28



                                      Amended Complaint        Page 6 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 6 of 21
                                  1

                                  2 regarding flight in congested airspace, including, but not limited to, specific training to avoid a

                                  3
                                      mid-air collision.
                                  4
                                              34.     According to interview transcripts published by the NTSB, prior to the Soldotna
                                  5
                                      midair collision, the FAA encouraged HIGH ADVENTURE AIR CHARTER GUIDES AND
                                  6

                                  7
                                      OUTFITTERS, INC. to implement the midair avoidance technology known as “ADS-B 1” on its

                                  8 aircraft.

                                  9           35.     Specifically, following the tragic 2019 Ketchikan midair collision involving a
                                 10 Taquan Air de Havilland DHC-3 Otter and de-Havilland DHC-2 over George Inlet Alaska, both

                                 11
                                      Part 135 operators, and which resulted in six fatalities and 10 serious injuries, but before the
                                 12
                                      midair collision over Soldotna, an FAA Principal Operations Inspector asked HIGH
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                      ADVENTURE AIR CHARTER GUIDES AND OUTFITTERS, INC. on multiple occasions
     49th State Law LLC




                                 14

                                 15 whether they had given consideration to implementing the midair avoidance technology known

                                 16 as ADS-B on its aircraft.

                                 17           36.     According to the FAA Principal Operations Inspector as published in the NTSB
                                 18
                                      interview, the response from HIGH ADVENTURE AIR CHARTER GUIDES AND
                                 19
                                      OUTFITTERS, INC. on the discussion of implementing ADS-B, was: “we’re thinking about it,
                                 20
                                      but it’s expensive.”
                                 21
                                              37.     Ominously, the FAA Principal Operations Inspector’s reply to HIGH
                                 22

                                 23 ADVENTURE AIR CHARTER GUIDES AND OUTFITTERS, INC. being expensive, as

                                 24 recorded in the in NTSB transcript was: “I know ADS-B is expensive, but if you can prevent one

                                 25 mid-air that's your own, it's priceless.”

                                 26

                                 27
                                      ADS-B stands for Automatic Dependent Surveillance – Broadcast. It is aircraft detection technology
                                      1


                                 28 that allows aircraft to broadcast and if properly equipped, detect the presence of other aircraft nearby,
                                    allowing pilots to better avoid other aircraft.


                                      Amended Complaint        Page 7 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 7 of 21
                                  1

                                  2           38.    The HIGH ADVENTURE AIR CHARTER GUIDES AND OUTFITTERS, INC.
                                  3
                                      de Havilland DHC-2 Beaver (N4982U) was not equipped with ADS-B at the time of the midair
                                  4
                                      collision.
                                  5
                                                                       July 31, 2020 Midair Collision
                                  6

                                  7
                                              39.    On July 31, 2020, Plaintiffs’ decedent KIRSTIN NICOLE WRIGHT was a

                                  8 passenger aboard the subject High Adventure Charter flight originating at Longmere Lake,

                                  9 Alaska, bound for a remote lake on the west side of Cook Inlet, Alaska. The High Adventure

                                 10 Charter flight departed Longmere Lake at approximately 0824 ADT with 5 passengers aboard,

                                 11
                                      including KIRSTIN NICOLE WRIGHT.
                                 12
                                              40.    At approximately the same time, the Piper PA-12 piloted by Gary Knopp departed
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                      Soldotna Airport bound for Fairbanks, Alaska. On information belief, the purpose of the flight
     49th State Law LLC




                                 14

                                 15 was related to business operations of G & H Construction.

                                 16           41.    Meteorological conditions at the time as recorded at Soldotna Airport (PASX)

                                 17 were daylight, clear with ceilings at 8500 agl, and visibility of 10 miles.

                                 18
                                              42.    Preliminary flight track data reveals that the DHC-2 Beaver was traveling
                                 19
                                      northwest about 1,175 ft mean sea level (msl) and gradually climbing about 78 knots (kts) when
                                 20
                                      it crossed the Sterling Highway near Soldotna, Alaska. At or around the same time, the Piper PA-
                                 21
                                      12 was traveling northeast about 1,175 ft msl at about 71 kts, north of and parallel to the Sterling
                                 22

                                 23 Highway.

                                 24           43.    At approximately 0827 ADT, the airplanes collided about 2.5 miles northeast of
                                 25 the Soldotna airport at an altitude of about 1,175 ft msl and data signals were lost. The below

                                 26
                                      figure from the NTSB depicts the approximate flight paths of the two aircraft just prior to the
                                 27
                                      mid-air collision per the radar data:
                                 28



                                      Amended Complaint        Page 8 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 8 of 21
                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7

                                  8

                                  9

                                 10

                                 11

                                 12
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290
     49th State Law LLC




                                 14
                                             44.    Following the mid-air collision, the DHC-2 Beaver became heavily fragmented
                                 15
                                      with parts of the wreckage coming to rest in a debris field about 300 ft long in a wooded
                                 16
                                      residential area as depicted in the below map produced by the NTSB. The Piper PA-12 main
                                 17
                                      wreckage was located about 600 feet east of the DHC-2 Beaver and had the horizontal stabilizer
                                 18

                                 19 and one elevator from the DHC-2 Beaver intertwined in its wreckage.

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28



                                      Amended Complaint        Page 9 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 9 of 21
                                  1

                                  2          45.      As a result of the conduct of the defendants and the resultant mid-air collision,
                                  3
                                      Plaintiffs’ decedent suffered severe and ultimately fatal injuries that caused her death.
                                  4
                                                                                 COUNT I
                                  5                                       Negligence – Survival Act
                                                                           Estate of Gary Knopp
                                  6

                                  7
                                             46.      Plaintiffs hereby incorporate by reference, as though fully set forth herein, all of

                                  8 the paragraphs above, and further allege as follows.

                                  9          47.      This Count is brought pursuant to Alaska’s Survival Act Statute, AK § 09.55.570.
                                 10          48.      On July 31, 2020, Gary Knopp owed duties of care under both Alaska law and
                                 11
                                      federal law, including the Federal Aviation Regulations, to operate in a reasonable safe manner
                                 12
                                      the Piper PA-12 which he was flying.
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                             49.      Notwithstanding and in violation of these duties, defendant committed the
     49th State Law LLC




                                 14

                                 15 following negligent acts and/or omissions:

                                 16                a. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 61.23, knowingly operated an aircraft
                                 17                   as a solo pilot without a valid medical certificate;
                                 18
                                                   b. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                 19                   Aviation Regulations, including 14 CFR § 91.113, failed to comply with aircraft
                                                      right-of-way;
                                 20
                                                   c. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                 21                   Aviation Regulations, including 14 CFR § 91.113(b), failed to see and avoid
                                                      another aircraft;
                                 22

                                 23                d. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 91.111, failed to maintain proper
                                 24                   aircraft spacing;
                                 25                e. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 91.13, operated the aircraft in a careless
                                 26
                                                      and/or reckless manner;
                                 27

                                 28



                                      Amended Complaint        Page 10 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 10 of 21
                                  1

                                  2                f. Failed to properly use collision avoidance technology, including scanning for the
                                                      presence of other aircraft, in addition to properly monitoring and utilizing the
                                  3
                                                      radio with regard to position and traffic reporting;
                                  4
                                                   g. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                  5                   Aviation Regulations, operated his aircraft knowing that he had permanent and
                                                      irreversible vision impairments in both of his eyes.
                                  6

                                  7
                                             50.      Some of these acts and/or omissions of the defendant were committed in an

                                  8 outrageous manner and with reckless indifference to the rights of others.

                                  9          51.      Plaintiffs’ decedent, as a passenger aboard an aircraft within the airspace of the
                                 10 United States, was in the class of persons intended to be protected by the above-referenced

                                 11
                                      sections of the Federal Aviation Regulations (FARs). The above-referenced FARs were designed
                                 12
                                      to protect from the harm of midair collisions. The violation of some or all of these federal
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                      regulations constitute negligence per se under Alaska law.
     49th State Law LLC




                                 14

                                 15          52.      As a direct and proximate result of one or more of these aforementioned acts or

                                 16 omissions, the Plaintiffs’ decedent KIRSTIN NICOLE WRIGHT suffered severe and ultimately

                                 17 fatal personal injuries and death, including but not limited to conscious pain and suffering, pre-

                                 18
                                      impact terror, and severe emotional distress.
                                 19
                                                                                 COUNT II
                                 20                                     Negligence – Wrongful Death
                                                                           Estate of Gary Knopp
                                 21
                                             53.      Plaintiffs hereby incorporate by reference, as though fully set forth herein, the
                                 22

                                 23 preceding count and further allege as follows:

                                 24          54.      This Count is brought pursuant to Alaska’s Wrongful Death Statute, AK §
                                 25 09.55.580.

                                 26

                                 27

                                 28



                                      Amended Complaint        Page 11 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 11 of 21
                                  1

                                  2          55.     As a direct and proximate result of one or more of these aforementioned acts or
                                  3
                                      omissions, the Plaintiffs suffered damages as established under the Alaska Wrongful Death
                                  4
                                      Statute, including but not limited to pecuniary loss including the decedent’s net lifetime earnings.
                                  5
                                                                                COUNT III
                                  6                                      Negligence – Survival Act
                                  7
                                                                               Helen Knopp

                                  8          56.     At all material times, Helen Knopp was the business partner of Gary Knopp,

                                  9 residing together and jointly owning, operating and carrying on as co-owners, a business for

                                 10 profit commonly known as G & H Construction (“Gary and Helen Construction”) out of their

                                 11
                                      jointly owned real properties utilizing jointly owned assets. As not only his business partner, but
                                 12
                                      also his wife, Helen Knopp was aware of Gary Knopp’s history of eye surgeries and vision
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                      problem.
     49th State Law LLC




                                 14

                                 15          57.     As a co-owner, business operator, business officer, and joint operator of G & H

                                 16 Construction, Helen Knopp knew or should have known of Gary Knopp’s vision problems as it

                                 17 related to the operation of aircraft for the benefit of G & H Construction, including those vision

                                 18
                                      problems leading to the denial of his FAA medical certificate in 2012.
                                 19
                                             58.     As a co-owner, business operator, business officer, and joint operator of G & H
                                 20
                                      Construction, Helen Knopp knew or should have known that Gary Knopp had been illegally
                                 21
                                      operating aircraft for the use and benefit of G & H construction, in violation of the Federal
                                 22

                                 23 Aviation Regulations for a long period of time prior to the July 31, 2020 mid-air collision near

                                 24 Soldotna, Alaska.

                                 25          59.     Helen Knopp knew or should have known that Gary Knopp’s ongoing operation
                                 26
                                      of aircraft with his vision problems and/or lack of a valid FAA issued medical certificate posed
                                 27

                                 28



                                      Amended Complaint        Page 12 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 12 of 21
                                  1

                                  2 an unreasonable risk of harm to the general public, including to other aircraft operating within

                                  3
                                      the general vicinity of Gary Knopp.
                                  4
                                             60.      On information and belief, Helen Knopp aided and assisted the ongoing and
                                  5
                                      illegal operation of aircraft by Gary Knopp for the benefit of G & H Construction, including but
                                  6

                                  7
                                      not limited to the subject flight, by concealing Gary Knopp’s lack of a medical certificate and

                                  8 further by facilitating the provision and funding of flight-related expenses for the benefit G & H

                                  9 Construction, including aviation fuel, aviation maintenance, and FBO services at Soldotna

                                 10 Airport (PASX).

                                 11
                                             61.      As an owner and operator of G & H Construction, Helen Knopp owed a duty to
                                 12
                                      use reasonable care to prevent harm to others through the operations of G & H Construction.
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                             62.      Notwithstanding said duty, defendant committed the following negligent acts
     49th State Law LLC




                                 14

                                 15 and/or omissions:

                                 16                a. Failed to stop Gary Knopp from operating aircraft for the benefit of G & H
                                                      Construction when she knew or should have known that said ongoing operation
                                 17                   with vision problems and an FAA denial of a medical certificate posed a risk of
                                                      unreasonable harm to members of the general public;
                                 18

                                 19                b. Aided, abetted, and assisted the ongoing operation of aircraft by Gary Knopp for
                                                      the benefit of G & H Construction when she knew or should have known that said
                                 20                   ongoing operation with vision problems and an FAA denial of a medical
                                                      certificate posed a risk of unreasonable harm to members of the general public.
                                 21
                                             63.      As a direct and proximate result of one or more of these aforementioned acts or
                                 22

                                 23 omissions, the Plaintiffs’ decedent KIRSTIN NICOLE WRIGHT suffered severe and ultimately

                                 24 fatal personal injuries and death, including but not limited to conscious pain and suffering, pre-

                                 25 impact terror, and severe emotional distress.

                                 26
                                             64.      Some of these acts and/or omissions of the defendant were committed in an
                                 27
                                      outrageous manner and with reckless indifference to the rights of others.
                                 28



                                      Amended Complaint        Page 13 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 13 of 21
                                  1

                                  2          65.     In addition to her liabilities imposed by her individual acts and/or omissions, as a
                                  3
                                      business partner Helen Knopp is legally responsible for the above-described conduct of Gary
                                  4
                                      Knopp, including the operation of the Piper PA-12 aircraft into close vicinity of and collision
                                  5
                                      with the DHC-2 Beaver.
                                  6

                                  7
                                                                              COUNT IV
                                                                      Negligence – Wrongful Death
                                  8                                           Helen Knopp

                                  9          66.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, the
                                 10 preceding count and further allege as follows:

                                 11
                                             67.     This Count is brought pursuant to Alaska’s Wrongful Death Statute, AK §
                                 12
                                      09.55.580.
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                             68.     As a direct and proximate result of one or more of these aforementioned acts or
     49th State Law LLC




                                 14

                                 15 omissions, the Plaintiffs suffered damages as established under the Alaska Wrongful Death

                                 16 Statute, including but not limited to pecuniary loss including the decedent’s net lifetime earnings.

                                 17                                           COUNT V
                                                                       Negligence – Survival Act
                                 18
                                                                    High Adventure Air Charter, Inc.
                                 19
                                             69.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, all of
                                 20
                                      the paragraphs above, and further allege as follows.
                                 21
                                             70.     This Count is brought pursuant to Alaska’s Survival Act Statute, AK § 09.55.570.
                                 22

                                 23          71.     On July 31, 2020, HIGH ADVENTURE AIR CHARTER, INC. owed duties of

                                 24 care under both Alaska law and federal law, including the Federal Aviation Regulations, to

                                 25 operate in a reasonable safe manner the de Havilland DHC-2 Beaver which it was flying.

                                 26
                                             72.     Notwithstanding and in violation of these duties, defendant committed the
                                 27
                                      following negligent acts and/or omissions:
                                 28



                                      Amended Complaint        Page 14 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 14 of 21
                                  1

                                  2                a. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 91.113, failed to comply with aircraft
                                  3
                                                      right-of-way;
                                  4
                                                   b. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                  5                   Aviation Regulations, including 14 CFR § 91.113(b), failed to see and avoid
                                                      another aircraft;
                                  6

                                  7
                                                   c. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 91.111, failed to maintain proper
                                  8                   aircraft spacing;

                                  9                d. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 91.13, operated the aircraft in a careless
                                 10                   and/or reckless manner;
                                 11
                                                   e. Failed to properly use collision avoidance technology, including the use of ADS-
                                 12                   B in addition to properly monitoring and utilizing radio with regard to position
                                                      and traffic reporting.
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                             73.      Some of these acts and/or omissions of the defendant were committed in an
     49th State Law LLC




                                 14

                                 15 outrageous manner and with reckless indifference to the rights of others.

                                 16          74.      Plaintiffs’ decedent, as a passenger aboard an aircraft within the airspace of the

                                 17 United States, was in the class of persons intended to be protected by the above-referenced

                                 18
                                      sections of the Federal Aviation Regulations (FARs). The above-referenced FARs were designed
                                 19
                                      to protect from the harm of midair collisions. The violation of some or all of these federal
                                 20
                                      regulations constitute negligence per se under Alaska law.
                                 21
                                             75.      As a direct and proximate result of one or more of these aforementioned acts or
                                 22

                                 23 omissions, the Plaintiffs’ decedent KIRSTIN NICOLE WRIGHT suffered severe and ultimately

                                 24 fatal personal injuries and death, including but not limited to conscious pain and suffering, pre-

                                 25 impact terror, and severe emotional distress.

                                 26
                                                                                COUNT VI
                                 27                                     Negligence – Wrongful Death
                                                                      High Adventure Air Charter, Inc.
                                 28



                                      Amended Complaint        Page 15 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 15 of 21
                                  1

                                  2          76.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, the
                                  3
                                      preceding count and further allege as follows:
                                  4
                                             77.     This Count is brought pursuant to Alaska’s Wrongful Death Statute, AK §
                                  5
                                      09.55.580.
                                  6

                                  7
                                             78.     As a direct and proximate result of one or more of these aforementioned acts or

                                  8 omissions, the Plaintiffs suffered damages as established under the Alaska Wrongful Death

                                  9 Statute, including but not limited to pecuniary loss including the decedent’s net lifetime earnings.

                                 10                                          COUNT VII
                                 11                                    Negligence – Survival Act
                                                             Soldotna Aircraft & Equipment Leasing, LLC
                                 12
                                             79.     Plaintiffs plead this Count in the alternative and without prejudice to other claims.
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                             80.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, all of
     49th State Law LLC




                                 14

                                 15 the paragraphs above, and further allege as follows.

                                 16          81.     At all material times, defendant SOLDOTNA AIRCRAFT & EQUIPMENT

                                 17 LEASING, LLC owned the de Havilland DHC-2 Beaver (N4982U).

                                 18
                                             82.     At all material times, defendant SOLDOTNA AIRCRAFT & EQUIPMENT
                                 19
                                      LEASING, LLC, through its managers, members, agents, and employees, maintained certain
                                 20
                                      operational control over the de Havilland DHC-2 Beaver (N4982U) utilized by defendant HIGH
                                 21
                                      ADVENTURE AIR CHARTER GUIDES AND OUTFITTERS, INC. for Part 135 operations.
                                 22

                                 23          83.     At all materials times, defendant HIGH ADVENTURE AIR CHARTER GUIDES

                                 24 AND OUTFITTERS, INC. and defendant SOLDOTNA AIRCRAFT & EQUIPMENT

                                 25 LEASING, LLC functioned as alter-egos of each other, with common ownership, common

                                 26
                                      management and operations, interrelation of operations, and common staff.
                                 27

                                 28



                                      Amended Complaint        Page 16 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 16 of 21
                                  1

                                  2          84.      Through this common ownership and enterprise, defendant SOLDOTNA
                                  3
                                      AIRCRAFT & EQUIPMENT LEASING, LLC owed duties of care under both Alaska law and
                                  4
                                      federal law, including the Federal Aviation Regulations, to operate in a reasonable safe manner
                                  5
                                      the de Havilland DHC-2 Beaver.
                                  6

                                  7
                                             85.      Notwithstanding and in violation of these duties, defendant committed the

                                  8 following negligent acts and/or omissions:

                                  9                a. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 91.113, failed to comply with aircraft
                                 10                   right-of-way;
                                 11
                                                   b. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                 12                   Aviation Regulations, including 14 CFR § 91.113(b), failed to see and avoid
                                                      another aircraft;
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                                   c. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
     49th State Law LLC




                                 14
                                                      Aviation Regulations, including 14 CFR § 91.111, failed to maintain proper
                                 15                   aircraft spacing;

                                 16                d. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 91.13, operated the aircraft in a careless
                                 17                   and/or reckless manner;
                                 18
                                                   e. Failed to properly use collision avoidance technology, including the use of ADS-
                                 19                   B in addition to properly monitoring and utilizing radio with regard to position
                                                      and traffic reporting.
                                 20
                                             86.      Some of these acts and/or omissions of the defendant were committed in an
                                 21
                                      outrageous manner and with reckless indifference to the rights of others.
                                 22

                                 23          87.      Plaintiffs’ decedent, as a passenger aboard an aircraft within the airspace of the

                                 24 United States, was in the class of persons intended to be protected by the above-referenced

                                 25 sections of the Federal Aviation Regulations (FARs). The above-referenced FARs were designed

                                 26
                                      to protect from the harm of midair collisions. The violation of some or all of these federal
                                 27
                                      regulations constitute negligence per se under Alaska law.
                                 28



                                      Amended Complaint        Page 17 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 17 of 21
                                  1

                                  2          88.     As a direct and proximate result of one or more of these aforementioned acts or
                                  3
                                      omissions, the Plaintiffs’ decedent KIRSTIN NICOLE WRIGHT suffered severe and ultimately
                                  4
                                      fatal personal injuries and death, including but not limited to conscious pain and suffering, pre-
                                  5
                                      impact terror, and severe emotional distress.
                                  6

                                  7
                                                                            COUNT VIIII
                                                                     Negligence – Wrongful Death
                                  8                          Soldotna Aircraft & Equipment Leasing, LLC

                                  9          89.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, the
                                 10 preceding count and further allege as follows:

                                 11
                                             90.     This Count is brought pursuant to Alaska’s Wrongful Death Statute, AK §
                                 12
                                      09.55.580.
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                             91.     As a direct and proximate result of one or more of these aforementioned acts or
     49th State Law LLC




                                 14

                                 15 omissions, the Plaintiffs suffered damages as established under the Alaska Wrongful Death

                                 16 Statute, including but not limited to pecuniary loss including the decedent’s net lifetime earnings.

                                 17                                             COUNT IX
                                                                         Negligence – Survival Act
                                 18
                                                                          Estate of Gregory Bell
                                 19
                                             92.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, all of
                                 20
                                      the paragraphs above, and further allege as follows.
                                 21
                                             93.     This Count is brought pursuant to Alaska’s Survival Act Statute, AK § 09.55.570.
                                 22

                                 23          94.     On July 31, 2020, Gregory Bell owed duties of care under both Alaska law and

                                 24 federal law, including the Federal Aviation Regulations, to operate in a reasonable safe manner

                                 25 the de Havilland DHC-2 Beaver which he was flying.

                                 26
                                             95.     Notwithstanding and in violation of these duties, defendant committed the
                                 27
                                      following negligent acts and/or omissions:
                                 28



                                      Amended Complaint        Page 18 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 18 of 21
                                  1

                                  2                a. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 91.113, failed to comply with aircraft
                                  3
                                                      right-of-way;
                                  4
                                                   b. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                  5                   Aviation Regulations, including 14 CFR § 91.113(b), failed to see and avoid
                                                      another aircraft;
                                  6

                                  7
                                                   c. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 91.111, failed to maintain proper
                                  8                   aircraft spacing;

                                  9                d. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 91.13, operated the aircraft in a careless
                                 10                   and/or reckless manner;
                                 11
                                                   e. Failed to properly use collision avoidance technology, including the use of ADS-
                                 12                   B in addition to properly monitoring and utilizing radio with regard to position
                                                      and traffic reporting.
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                             96.      Some of these acts and/or omissions of the defendant were committed in an
     49th State Law LLC




                                 14

                                 15 outrageous manner and with reckless indifference to the rights of others.

                                 16          97.      Plaintiffs’ decedent, as a passenger aboard an aircraft within the airspace of the

                                 17 United States, was in the class of persons intended to be protected by the above-referenced

                                 18
                                      sections of the Federal Aviation Regulations (FARs). The above-referenced FARs were designed
                                 19
                                      to protect from the harm of midair collisions. The violation of some or all of these federal
                                 20
                                      regulations constitute negligence per se under Alaska law.
                                 21
                                             98.      As a direct and proximate result of one or more of these aforementioned acts or
                                 22

                                 23 omissions, the Plaintiffs’ decedent KIRSTIN NICOLE WRIGHT suffered severe and ultimately

                                 24 fatal personal injuries and death, including but not limited to conscious pain and suffering, pre-

                                 25 impact terror, and severe emotional distress.

                                 26
                                                                                 COUNT X
                                 27                                     Negligence – Wrongful Death
                                                                           Estate of Gregory Bell
                                 28



                                      Amended Complaint        Page 19 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 19 of 21
                                  1

                                  2          99.      Plaintiffs hereby incorporate by reference, as though fully set forth herein, the
                                  3
                                      preceding count and further allege as follows:
                                  4
                                             100.     This Count is brought pursuant to Alaska’s Wrongful Death Statute, AK §
                                  5
                                      09.55.580.
                                  6

                                  7
                                             101.     As a direct and proximate result of one or more of these aforementioned acts or

                                  8 omissions, the Plaintiffs suffered damages as established under the Alaska Wrongful Death

                                  9 Statute, including but not limited to pecuniary loss including the decedent’s net lifetime earnings.

                                 10

                                 11                                               DAMAGES

                                 12          102.      Plaintiffs claim all damages according to proof at trial. The damages are well in
PO Box 661, Soldotna, AK 99669




                                 13 excess of $75,000.00, which exceeds the minimum jurisdictional limits of the Court.
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290
     49th State Law LLC




                                 14
                                                                           PRAYER FOR RELIEF
                                 15
                                             WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them, as
                                 16
                                      follows:
                                 17
                                             1.     For pecuniary and non-pecuniary damages;
                                 18

                                 19          2.     For pre-death pain and suffering and emotional distress of Plaintiffs’ decedent;

                                 20          3.     For lost earnings;

                                 21          4.     For other economic and non-economic damages;
                                 22
                                             6.     For funeral/interment/transportation expenses;
                                 23
                                             7.     For costs of suit incurred herein;
                                 24
                                             8.     For punitive/exemplary damages where permissible and proved by the facts;
                                 25
                                             9.     For attorneys’ fees, costs, and expenses, as allowed;
                                 26

                                 27          10. For prejudgment interest as allowed; and

                                 28          11. For such other and further relief as the Court may deem proper.



                                      Amended Complaint        Page 20 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 20 of 21
                                  1

                                  2                         PLAINTIFFS DEMAND TRIAL BY JURY
                                  3

                                  4

                                  5

                                  6                                      By:   ___________________________
                                  7
                                                                               Attorneys for Plaintiffs

                                  8

                                  9 Amanda Harber
                                      49th State Law, LLC
                                 10 PO Box 661

                                 11 Soldotna, AK 99669
                                    (907) 420-4290
                                 12 amanda@49thstatelaw.com
PO Box 661, Soldotna, AK 99669




                                 13 &
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290
     49th State Law LLC




                                 14
                                      Matthew S. Sims pro hac vice pending
                                 15   Melanie J. VanOverloop pro hac vice pending
                                      RAPOPORT WEISBERG & SIMS, P.C.
                                 16   20 North Clark St., Suite 3500
                                      Chicago, IL 60602
                                 17   Telephone: (312) 327-9880
                                      Facsimile: (312) 327-9881
                                 18
                                      msims@rapoportlaw.com
                                 19   mvanoverloop@rapoportlaw.com

                                 20 &

                                 21 Charles Hodge pro hac vice pending
                                    HODGE & LANGLEY LAW FIRM
                                 22
                                    229 Magnolia Street
                                 23 Spartanburg, SC 29306
                                    Telephone: (874) 585-3873
                                 24 CHodge@hodgelawfirm.com

                                 25

                                 26

                                 27

                                 28



                                      Amended Complaint        Page 21 of 21
                                      Case 3:21-cv-00049-JWS Document 4 Filed 03/19/21 Page 21 of 21
